Wilkins, C.J.
This case presents a challenge, on State constitutional grounds only, to the constitutionality of the requirement stated in G. L. c. 112, § 12S, that, with certain exceptions, a pregnant unmarried minor may not obtain an abortion in the Commonwealth unless either both of her parents consent or a judge of the Superior Court authorizes the medical procedure. The plaintiffs assert that § 12S violates due process, equal protection, and equal rights provisions contained in arts. 1, 10, and 12 of the Massachusetts Declaration of Rights. They seek an injunction permanently enjoining the enforcement of the parental consent or judicial authorization requirement of § 12S. They further contend that, even if their broad challenge fails, the requirement that both available parents consent to a child’s abortion is unconstitutional.
The case is here on a reservation and report by a single justice of this court. The parties have filed cross motions for summary judgment, have asserted that there is no genuine issue of material fact, and have entered into stipulations that they accept as a record suitable for decision of this case on summary judgment. The single justice has also reserved and reported the question whether the motion of Massachusetts Citizens for Life to intervene as a defendant should be allowed.
The plaintiffs argue that § 12S is a facially unconstitutional burden on minors’ fundamental rights. Additionally, the plaintiffs argue that evidence concerning the operation of *588§ 12S shows that § 12S is unconstitutional as implemented. The stipulations contain extensive recitations of what the plaintiffs’ witnesses would testify, if they were to be called as witnesses. The Attorney General has not agreed to the facts to which those witnesses would testify. Much of the proffered testimony concerns facts that are reasonably inferable in the circumstances, but there has been no showing or agreement that § 12S is not being implemented according to its terms. The appeal does not, therefore, present on behalf of a specific pregnant unmarried minor, or a specific class of such minors, a claim of unconstitutionality based on the application of, or failure to apply, § 12S to specific conditions or to circumstances of such a minor. The claim of unconstitutionality rests on the argument that, without justification, § 12S unavoidably creates undesirable delay and emotional tensions that burden a minor’s constitutional right to choose.
Section 12S, which is set forth in relevant part in the margin,2 provides that a physician shall not perform an abortion on an unmarried minor “unless [the physician] first *589obtains both the consent of the pregnant woman and that of her parents” except in certain circumstances. If the parents are divorced, the consent of the parent having custody is sufficient. If one parent is dead or is “unavailable to the physician within a reasonable time and in a reasonable manner,” consent of the other parent is sufficient. If parental consent to the performance of an abortion is sought but not obtained, or if the minor elects not to seek parental consent, a judge of the Superior Court, on petition or motion and after a confidential hearing, must authorize the abortion if “the judge determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion” or, if the minor is not mature, the judge must authorize the abortion if the judge determines “that the performance of an abortion upon her would be in her best interests.”
We uphold § 12S against the plaintiffs’ broad attack on the requirement of parental consent. A minor does not have the same freedom to act on her constitutional right to choose to have an abortion as does an adult woman. We conclude, however, that the requirement that a pregnant unmarried minor obtain the consent of both of her parents, if available, cannot survive the plaintiffs’ constitutional challenge. We direct the denial of the motion to intervene of Massachusetts Citizens for Life.
1. The broad challenge to § 12S. In Moe v. Secretary of Admin. & Fin., 382 Mass. 629 (1981), we considered the standard that we should apply in deciding whether the State had justified a burden that it had placed on a minor’s fundamental right to choose whether or not to have an abortion. Id. at 655. We rejected the position that the State can justify regulations imposing such a burden only by demonstrating that the regulations serve a compelling State interest, preferring a more flexible, less mechanical balancing of interests. Id. at *590655-657. We concluded that the State’s failure to fund medically necessary abortions, while funding all other medically necessary procedures (including services in connection with childbirth), invaded a woman’s constitutional right of choice to a degree that was not counterbalanced by the State’s interest in the preservation of potential life. Id. at 658-659. We concluded that the burden placed on the constitutional rights of a woman who cannot afford a medically necessary abortion but who wishes to have one, and who must, therefore, bear a child against her will, is so great, particularly when no comparable burden is placed on an indigent woman who elects to have a child and has public funds available to cover related medically necessary services, that the due process provisions of our State Constitution cannot countenance such a disparity.
In deciding the Moe case, we reached a conclusion under the Constitution of the Commonwealth that was different from that reached by the Supreme Court of the United States on substantially the same issue in Harris v. McRae, 448 U.S. 297 (1980). Our position was not based on language in the Constitution of the Commonwealth that differs substantively from that appearing in the Constitution of the United States. While we owe respect to conclusions reached by the Supreme Court interpreting language similar to that in our Declaration of Rights, ultimately we must accept responsibility for interpreting our own Constitution as text, precedent, and principle seem to us to require. In Moe v. Secretary of Admin. & Fin., supra, we could not follow the reasoning and accept the conclusion in Harris v. McRae, supra. We concluded that “our Declaration of Rights affords a greater degree of protection to the right asserted here than does the Federal Constitution as interpreted by Harris v. McRae, supra.” Moe v. Secretary of Admin. & Fin., supra at 651.3
In the case before us we must engage in the same balancing *591of interests that we used in deciding the Moe case. The constitutional right is the same as it was in the Moe case, but the burden on that constitutional right and the State’s interest in the regulation of the exercise of that right are different. Here, the asserted burden on the constitutional right is the requirement of either (a) parental consent or (b) judicial authorization. It is, of course, crucial in justification of these alternative requirements that the person seeking to have an abortion is a minor. The State has an obvious interest in the welfare of minors and in the promotion of the interests of parents in the care and upbringing of their children. The question is whether those interests counterbalance the unquestioned limitation that § 12S imposes on a woman’s constitutional right of choice.4
We consider first the nature of § 12S’s burden on a minor’s constitutional right to choose to have an abortion. Certainly, the operation of § 12S delays a minor’s exercise of her constitutional right, and it is said that delay in obtaining an *592abortion increases the risk to the minor. Moreover, it is reasonable to assume that pregnant minors may be fearful and anxious about seeking parental consent or judicial authorization and that delays in obtaining abortions result. Where the minor seeks the consent of her parents and obtains it, the delay attributable to the requirements of § 12S (apart from any delay caused by the minor’s uncertainty or anxiety) need not be substantial.
If the minor does not seek parental consent or seeks it unsuccessfully, the minor wanting an abortion in the Commonwealth must obtain judicial authorization.5 There is inevitable delay in such a process, although the judicial response to such requests, once made, is expeditious.6 Moreover, the judicial bypass process can be traumatic for a young woman, even though the proceeding is confidential and lawyers are available to process applications through the court at public expense. The record shows that judicial authorization is nearly a certainty. There is no showing that judicial procedures are not carried out promptly in this Commonwealth, or that the necessity of seeing a judge, in spite of emotional concerns such as fear or nervousness, has deterred young women who want abortions from obtaining judicial authorization and thereby caused them to give birth to unwanted children.7
The State’s interest in requiring parental consent or judicial authorization is, in principle, entirely compatible with the *593fundamental principle that stands behind Roe v. Wade, 410 U.S. 113 (1973). That principle is not one of facilitating abortion, but of respecting the privacy right of an individual in choosing an abortion. But the law generally recognizes that choice by a minor is not the same as choice by one of mature years. “[I]mmaturity, inexperience, and lack of judgment may sometimes impair [minors’] ability to exercise their rights wisely.” Hodgson v. Minnesota, 497 U.S. 417, 444 (1990). See Commonwealth v. Oakes, 407 Mass. 92, 97 (1990). This concern that a minor’s choice be truly free and informed is joined by other legitimate State concerns. A minor may seek parental consent, and the family unit will be strengthened. Parents can help their daughter select a competent physician to whom they may be able to provide helpful information. Parents can provide emotional support and counsel to their *594daughter concerning the choice that is to be made, and continue to provide support after the choice has been made. Because, however, parental consent is primarily a way to ensure that the minor’s choice is free and informed, it may not constitutionally be made an absolute precondition of the performance of an abortion. Such parental control would be a substantial intrusion on the minor’s constitutional right to choose to have an abortion. The parents’ interest in the welfare of their child cannot, therefore, control the abortion decision if the child is mature and capable of making her own decisions. For the minor who dares not or does not seek parental consent, and especially for the minor who seeks and does not obtain parental consent, neither the parents’ interests nor the idea of strengthening the family unit can justify the intrusion.
The State has an independent interest in assuring that the decision to have an abortion is free and considered or is supported by a judicial determination that it is in the best interests of the minor. The minor is required to reflect on her decision whether to give birth to a child or to have an abortion. She may seek parental assistance in making the choice, thereby obtaining adult guidance, or she may appear before a judge to demonstrate she is mature and capable of making a decision or, if not, the judge will decide what is in the pregnant minor’s best interests. Section 12S provides a means of assuring that either (a) the minor is mature enough to make a decision or (b) responsible adult judgment — parental or judicial — has been brought to bear on the choice.
A pregnant minor does not have the same freedom to act concerning an abortion as a pregnant adult. For years, the Commonwealth has had numerous laws protecting minors by limiting their rights in ways not applicable to adults.8 The Commonwealth’s traditional concern for the welfare of minors justifies the requirement that a pregnant unmarried minor (and not others) obtain parental consent or a judicial determi*595nation either that the minor has made a mature decision or that an abortion is in the minor’s best interests. The record does not show that this traditional concern is unwarranted in the case of an unmarried minor contemplating having an abortion or that the operation of § 12S fails to reflect this concern in a beneficial way.
The fact that virtually eveiy minor who seeks judicial authorization of her decision to have an abortion obtains that authorization does not mean that judicial bypass of parental consent is unnecessary or irrational. At the least, that authorization helps assure that the choice is free and considered. We have no way of knowing how many minors elect to seek parental consent in order to avoid the judicial process, but it is unquestionable that § 12S tends to encourage, but not to require, the minor to seek support within her family. That is a worthwhile State interest. We will also never know how many young women initially decided to have an abortion and, after consulting a parent, changed their minds.9
The State’s interests in support of § 12S have a stronger basis in legally and constitutionally grounded principles than the State’s interest (preservation of expected life) implicated in the Moe decision. Moreover, § 12S’s intrusion on the constitutional right to choose is considerably less consequential than the major, perhaps complete, discriminatory intrusion on the right to choose that was involved in the Moe case. We therefore conclude that § 12S’s parental consent-judicial bypass provision does not, on its face, deny a pregnant minor due process of law.10
2. Two-parent consent. The requirement that, with certain *596exceptions, a pregnant unmarried minor must obtain the consent of both parents to her having an abortion, or else must seek judicial authorization, lacks sufficient justification to overcome the burden that the two-parent consent requirement places on the minor’s constitutional right to choose.11
The two-parent consent requirement clearly applies in circumstances in which there can be no justification for burdening the minor’s constitutional right to choose an abortion. If, for example, the parents have never married and have never lived together and one or both parents have never supported the child, or one or both have abused the child, the two-parent consent requirement stated in § 12S may nevertheless be applicable. Section 12S even seems to require two-parent consent to an abortion where the minor has been impregnated by her father. In such cases, neither the interest in assuring the free and considered choice of the minor nor the interest in assuring the minor’s welfare is served by requiring the consent of both parents. The two-parent consent requirement operates only as a burden in such cases, a burden uncompensated by the further assurance of any interest the State may legitimately insist on.
Quite apart from specific instances in which the two-parent requirement is obviously unjustifiable, we conclude that the two-parent requirement is unconstitutional in all instances. This was the conclusion of the United States Supreme Court in Hodgson v. Minnesota, 497 U.S. 417 (1990). There, the Supreme Court said that a Minnesota statute that, with certain exceptions, required a physician to notify both parents at least forty-eight hours before performing an abortion on a *597minor would be unconstitutional in the absence of a judicial bypass. Id. at 450. The Court said that “the requirement that both parents be notified . . . does not reasonably further any legitimate state interest” (emphasis in original). Id. The Court rejected as justifications for the two-parent requirement (a) the parents’ concern for the child’s welfare and (b) the State’s interest in protecting the parents’ independent right to determine and strive for what they believe best for their child. Id. at 452. “Neither of these reasons can justify the two-parent notification requirement. The second parent may well have an interest in the minor’s abortion decision, making full communication among all members of a family desirable in some cases, but such communication may not be decreed by the State. The State has no more interest in requiring all family members to talk with one another than it has in requiring certain of them to five together.” Id. The Court stated that to the extent a parental consent or parental notification provision legitimately supports the parents’ authority to act in the minor’s best interest, and thus “assures that the minor’s decision to terminate her pregnancy is knowing, intelligent, and deliberate,” that interest is fully served by notice to one parent. Id. at 450.
The parent who is notified “can then seek the counsel of his or her mate or any other party, when such advice and support is deemed necessary to help the child make a difficult decision. In the ideal family setting, of course, notice to either parent would normally constitute notice to both. A statute requiring two-parent notification would not further any State interest in those instances. In many families, however, the parent notified by the child would not notify the other parent. In those cases the State has no legitimate interest in questioning one parent’s judgment that notice to the other parent would not assist the minor or in presuming that the parent who has assumed parental duties is incompetent to make decisions regarding the health and welfare of the child.” Id.12
We agree with the reasoning the Court expressed regarding *598the two-parent notification requirement in the Hodgson opinion. It applies even more forcefully where, as here, the parents must consent to the abortion and not merely be notified of the physician’s intentions to perform one.13
The question remains, however, whether the availability of a judicial bypass cures the unconstitutionality of the two-parent consent requirement standing alone.14 The burden that § 12S places on a minor to seek and obtain the consent of both parents can force her, even when one parent consents, to turn to the judicial bypass for relief. That process admittedly imposes delay and emotional stress on such a minor. To require that a minor follow such a process when the purpose of parental consent is fulfilled by the consent of one parent is to burden the minor’s constitutional rights without adequate justification. Parental consent may be constitutionally required not to satisfy any interest of the parent but to protect the minor’s best interests. That is the statutory standard to which a parent must adhere (G. L. c. 112, § 12S) and the Federal constitutional standard that any parent must apply. See Baird v. Attorney Gen., 371 Mass. 741, 748 (1977), citing Planned Parenthood of Cent. Mo. v. Danforth, 428 U.S. 52, 74 (1976). Once it is agreed, as the Supreme Court held in Hodgson, that this interest is fully served by one-parent consent with judicial bypass, then two-parent consent, even with judicial bypass, simply places a further burden on the minor’s *599right to choose, but without any sufficient justification for that additional burden. Thus, though we agree with the Supreme Court’s premise, we cannot accept its reasoning from that premise in all respects.
3. Motion to intervene. An order should be entered in the single justice session denying the motion to intervene of the Massachusetts Citizens for Life (MCFL). MCFL’s motion to intervene was timely filed. We shall assume that MCFL’s interest in this case would warrant allowance of its motion to intervene even though it is not directly affected by the operation of § 12S. It is not, however, a parent of a pregnant unmarried minor. Nor can it be.
If the interest of an applicant for intervention is adequately represented by an existing party, intervention is not mandated by Mass. R. Civ. P. 24 (a), 365 Mass. 769 (1974). As this opinion demonstrates, the Attorney General has conscientiously and professionally represented MCFL’s interests. MCFL has the burden (see Attorney Gen. v. Brockton Agrie. Soc’y, 390 Mass. 431, 434 [1983]) of making a compelling showing of inadequate representation (see Massachusetts Fed’n of Teachers, AFT, AFL-CIO v. School Comm, of Chelsea, 409 Mass. 203, 206-207 [1991]). MCFL has made no such showing. The Attorney General appears in defense of the statute by express statutory authority (G. L. c. 12, § 3) and with broad authority to represent the public interest. See Feeney v. Commonwealth, 373 Mass. 359, 366 (1977).
The claim that, because of his stated public position on abortion rights, the Attorney General must have colluded in the secret preparation of the stipulations lacks substance. In fact, the form of the stipulations virtually assured that the plaintiffs’ all-out attack on the parental consent and judicial bypass provisions of § 12S would fail, as this opinion shows. MCFL’s contention amounts simply to a challenge to trial tactics, tactics that were largely successful.
There is no reason to exercise our discretion under Mass. R. Civ. P. 24 (b), 365 Mass. 769 (1974), to permit MCFL to intervene. MCFL has filed a brief stating its position on the law. It has made no fact-based argument in its brief concerning the two-parent consent requirement of § 12S, but rather has argued that the judicial bypass makes unimportant any defect in the two-parent consent requirement. Intervention, as *600opposed to status as a friend of the court filing a brief, is not needed to make that point.15
4. Conclusion. An order shall be entered in the county court denying the motion to intervene of the Massachusetts Citizens for Life, Inc. A judgment shall be entered in the county court declaring that the parental consent and judicial authorization provisions of G. L. c. 112, § 12S, do not violate the due process and equal protection provisions of the Constitution of the Commonwealth, except that the requirement that more than one parent give consent to the performance of an unmarried minor’s abortion violates the due process provisions of the Constitution of the Commonwealth and that, therefore, § 12S shall be enforced as if it stated a requirement only of one-parent consent.

So ordered.


“If a pregnant woman is less than eighteen years of age and has not married, a physician shall not perform an abortion upon her unless he first obtains both the consent of the pregnant woman and that of her parents, except as hereinafter provided. In deciding whether to grant such consent, a pregnant woman’s parents shall consider only their child’s best interests. If one of the pregnant woman’s parents has died or is unavailable to the physician within a reasonable time and in a reasonable manner, consent of the remaining parent shall be sufficient. If both parents have died or are otherwise unavailable to the physician within a reasonable time and in a reasonable manner, consent of the pregnant woman’s guardian or guardians shall be sufficient. If the pregnant woman’s parents are divorced, consent of the parent having custody shall be sufficient. If a pregnant woman less than eighteen years of age has not married and if one or both of her parents or guardians refuse to consent to the performance of an abortion, or if she elects not to seek the consent of one or both of her parents or guardians, a judge of the superior court department of the trial court shall, upon petition, or motion, and after an appropriate hearing, authorize a physician to perform the abortion if said judge determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion or, if said judge determines that she is not mature, that the performance of an abortion upon her would be in her best interests. A pregnant woman less than eighteen years of age may participate in proceedings in the superior court department of the trial court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court appointed counsel, and shall, upon her request, provide her with such counsel. Proceedings in the superior court department of the trial court under this section shall be confidential and shall be *589given such precedence over other pending matters that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant woman. A judge of the superior court department of the trial court who conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting his decision and shall order a record of the evidence to be maintained including his own findings and conclusions.
“Nothing in this section is intended to abolish or limit any common law rights of persons other than those whose rights it governs for the purpose of any civil action or any action for injunctive relief under section twelve U.”


Our conclusion that the State Constitution provided greater protection concerning the funding of abortions than was due under Harris v. McRae, 448 U.S. 297 (1980), is not unique. Several other States have reached a similar conclusion. See Committee to Defend Reprod. Rights v. Myers, 29 Cal. 3d 252, 258 (1981) (restrictions violated privacy, due process, and equal protection provisions of California Constitution); Women of the State v. Gomez, 542 N.W.2d 17, 19 (Minn. 1995) (using strict scrutiny to rule that “a pregnant woman . . . cannot be coerced into choosing childbirth over abortion by a legislated funding policy” under privacy sections of Minne*591sota Constitution); Right to Choose v. Byrne, 91 N.J. 287, 305-306 (1982) (ruling that restrictions violate fundamental right protected by equal protection provisions of New Jersey Constitution); Planned Parenthood Ass’n, Inc. v. Department of Human Resources, 63 Or. App. 41 (1983) (violation of equal privileges and immunities clause of Oregon Constitution), aff'd, 297 Or. 562 (1984); Women’s Health Ctr. of W. Va., Inc. v. Panepinto, 191 W. Va. 436 (1993) (relying on unique provisions of West Virginia Constitution to rule constitutional violation). Other States considering the funding issue have not identified State constitutional provisions that provide greater rights. See Doe v. Department of Social Servs., 439 Mich. 650 (1992) (statute comported with both due process and equal protection provisions in Michigan Constitution); Fischer v. Department of Pub. Welfare, 509 Pa. 293 (1985) (using rational basis analysis to rule no violation under equal protection, nondiscrimination, or equal rights amendment of Pennsylvania Constitution).


Although there are several decisions in other States under State Constitutions on the issue we dealt with in Moe v. Secretary of Admin. & Fin., 382 Mass. 629 (1981) (see note 3 above), there have been few State court opinions dealing with State constitutional challenges to a parental consent-judicial bypass statute. In 1996, a divided Supreme Court of California upheld such a statute against a challenge largely based on explicit State constitutional right to privacy provisions. American Academy of Pediatrics v. Lungren, 912 P.2d 1148 (Cal. 1996), rehearing granted and case deleted from official reporter. In 1989, the Florida Supreme Court, basing its decision on Florida constitutional provisions generally barring governmental intrusion into a person’s private life, struck down a one-parent statute otherwise similar to § 12S. In re T. W., 551 So. 2d 1186 (Fla. 1989).


Some Massachusetts minors have obtained abortions in other States where parental consent or judicial authorization is not required. The record does not indicate that § 12S burdened any such minor’s rights.


Typically, the minor is at the court house for approximately two hours and before a judge for between fifteen and thirty minutes.


For Federal constitutional purposes, proof of minors’ emotional distress and unavoidable delay in obtaining judicial authorization would make no difference. See Ohio v. Akron Ctr. for Reprod. Health, 497 U.S. 502, 514 (1990). In his dissenting opinion in Planned Parenthood League of Mass. v. Bellotti, 868 F.2d 459, 469 (1st Cir. 1989), then Judge Breyer correctly anticipated the Supreme Court’s conclusion in Hodgson v. Minnesota, 497 U.S. 417 (1990), based on his view of language in Bellotti v. Baird, 443 U.S. 622 (1979) (Bellotti II). He wrote: “[T]he Court’s opinions in Bellotti II lead me to think it virtually inconceivable that the Court believes the Constitution requires a state to permit even immature minors to choose an abortion without anyone’s (neither parent’s nor judge’s) consent” (emphasis in original). Planned Parenthood League of Mass. v. Bellotti, supra at 472. He based his conclusion on the following reasoning:
*593“There is no point in permitting appellants to prove the general facts about the statute’s operation that they seek to prove, facts that amount to a showing that court hearings themselves may inhibit many minors from seeking permission for an abortion, that the hearings involve several days’ delay, and that the process leads to nearly universal court approval of minors’ petitions for abortions. There is no point because, assuming plaintiffs can make such a showing, I still do not see how one could reconcile a holding that the statute is unconstitutional with Bellotti II. In Bellotti II the Court held that the state may regulate abortions for minors, that no third party, such as a parent, may have a categorical ‘veto’ over a decision to have an abortion, but that a judge may review a decision (though the judge may withhold permission only if the minor is immature and the abortion is not in her best interest). 443 U.S. at 633-51, 99 S. Ct. at 3042-52.” Id. at 471.
He added, along the same lines:
“That even expeditious judicial proceedings might take several days, that their very existence might intimidate minors, that those most likely to feel intimidated are those least able to cope effectively with the judicial system, all would seem fairly obvious from the outset. And, had the Court intended to leave open the possibility that this type of showing would lead to a change of mind about the statute, it would not have said so explicitly that the statute was constitutional . . . Id. at 471-472.
In view of the Supreme Court’s holding in the Hodgson case, upholding a statute substa. tially similar to § 12S in its requirement of parental or judicial authorization, the plaintiffs’ omission of any argument based on the Federal Constitution is understandable.


See, e.g., G. L. c. 90, § 8 (application of minor for license to operate motor vehicle must have parental consent); G. L. c. 64C, § 10 (minors may not purchase cigarettes or tobacco); G. L. c. 138, §§ 34, 34A (minors may not purchase alcohol); G. L. c. 140, § 130 (prohibiting firearm sales to minors); G. L. c. 149, §§ 62, 64 (barring minors from work in certain employment); G. L. c. 207, §§ 7, 24, 25 (consent of available parents required for minor to marry); G. L. c. 234, § 1 (minors may not serve on jury).


Approximately two-thirds of the minors who elect to end their pregnancies in Massachusetts obtain parental consent. In 1990 the Superior Court recorded 897 petitions trader § 12S; in 1991 there were 854. Some minors who would not otherwise tell one or both parents of their abortion decision have done so before the abortion, because of the requirements of § 12S.


The claim that a pregnant unmarried minor is denied equal protection of the laws fails because the classification made by § 12S has a rational basis. The differences between an adult and a minor; between married, widowed, or divorced pregnant minors and an unmarried pregnant minor; and between the special considerations applicable to an abortion as opposed to some other intrusive medical procedure justify the special treatment that § 12S accords to an unmarried pregnant minor who seeks to terminate her pregnancy.
The due process and equal protection rights of physicians, counselling organizations, and clinics to perform abortions are different but no greater *596than those of a pregnant minor. See Framingham Clinic, Inc. v. Selectmen of Southborough, 373 Mass. 279, 285 n.11 (1977) (“For analytic purposes it does not seem to make a difference whether these grounds of invalidity are related to due process or equal protection”). Indeed, the burdens on physicians, counselling organizations, and clinics are less than that imposed on a pregnant minor.
The plaintiffs make no argument to us concerning the equal rights amendment.


Several States have no provision at all concerning parental consent to an abortion. Most States that have a provision for parental consent require the consent of only one parent. Of the States that have a two-parent consent provision, almost all do not enforce it or have been enjoined from enforcing it. See Report of the American Medical Association’s Council on Ethical and Judicial Affairs, Mandatory Parental Consent to Abortion, 269 JAMA 82, 85 (1993).


The dissent on this issue in the Hodgson case viewed a two-parent notification provision as tolerable because, unlike parental consent laws, a parental notice requirement “does not give any third party the legal right to make the minor’s decision for her, or to prevent her from obtaining an abortion should she choose to have one performed.” Id. at 496 (Kennedy, J., dissenting in part). The dissent described the distinction between parental *598consent and parental notification as fundamental. Id. See H.L. v. Matheson, 450 U.S. 398, 411 n.17 (1981). We deal here with consent, not notification.


There will, of course, be situations, as Justice O’Connor’s dissent points out, in which the involvement of both parents would be beneficial and would help the minor make an informed and deliberate choice. There will, however, be many situations in which the involvement of more than one parent would not be appropriate, imposing a burden uncompensated by any benefit to the minor. Because parental consent, even by one parent, is not, and cannot be, a precondition to the performance of an abortion, legislative pressure to bring the second parent into the decision burdens the exercise of a constitutional right without a compensating benefit.


A majority of the Court in the Hodgson case thought that the availability of a judicial bypass cured the unconstitutionality of a two-parent notification requirement. See Hodgson v. Minnesota, supra at 497 (Kennedy, J., with whom Rehnquist, C.J., White, and Scalia, JJ., joined, concurring in the judgment in part, dissenting in part); id. at 461 (O’Connor, J., concurring in part and concurring in the judgment in part). Four Justices were of the opinion that the judicial by-pass procedure did not cure the unconstitutionality of the two-parent notification requirement. See id. at 455 (Stevens, J., dissenting in part); id. at 472, 479 (Marshall, J., dissenting in part).


Because of our denial of the motion of MCFL to intervene, we need not act on its motion that we accept a supplemental appendix for filing. We have allowed MCFL’s motion to supplement the record and have also considered the plaintiffs’ response.